DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olgado et al (US 7,114,693) in view of CN101072984A.
As to claim 1, Olgado et al discloses an annealing apparatus (200) (anneal treatment process — see col. 28, line 3), as illustrated in Figures 1-30, comprising a heater plate (904) and a cooler plate (913) disposed in a chamber (211); a delivering robot (228) configured to deliver a wafer between the heater plate and the cooler plate in the chamber; a sensor (704) located on the delivering robot and configured to output a first signal in response to a motion of the delivering robot; and circuitry (222) coupled to the sensor and the delivering robot (sensor/alarm 704 can be connected across the external resistor 700 to monitor the voltage/current across the external resistor — see col. 13, lines 2-4), and configured to detect whether an abnormality of the delivering robot occurs according to the first signal and perform a protection process on the condition that the abnormality of the delivering robot occurs (voltage/current across the external resistor 700 falls outside of a preset operating range that is indicative of a high substrate-pad resistance, the sensor/alarm 704 triggers corrective measures such as shutting down the plating process - col. 13, lines 4-9).  However, Olgado et al do not disclose a gravity sensor.
CN101072984A teaches a gravity sensor (20) to survey the characteristic of the mechanical vibration of the machinery (10) (Vibration transducer 20 can comprise such device, and as rotational speed sensor, accelerometer etc., they can be connected each desirable position on described mechanical 10, detects the parameter that indication is rotated – see page 3 of CN101072984A Google Patents English Translation). 
To provide the device of  Olgado et al  with a gravity sensor would have been obvious to one of ordinary skill in the art, in view of the teachings of CN101072984A, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods  with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the gravity sensor used in CN101072984A would allow the annealing apparatus of Olgado et al to monitor the vibration of the delivery robot.    
With claim 2, the delivering robot comprises a fork arranged in the chamber and configured to load the wafer (see annotated Figure 3 below); and a rotate cylinder (inherently well known in the art for substrate forks to have a rotating cylinder) coupled to the fork and configured to rotate the fork between the heater plate and the cooler plate.

    PNG
    media_image1.png
    532
    558
    media_image1.png
    Greyscale

With claim 3, as amended by CN101072984A, the gravity sensor could be specifically located on a loading surface of the fork. 
With claim 9, the circuitry is coupled to the delivering robot (see Figure 3), and configured to terminate a movement of the delivering robot on the condition that the circuitry detects an abnormal vibration (voltage/current across the external resistor 700 falls outside of a preset operating range that is indicative of a high substrate-pad resistance, the sensor/alarm 704 triggers corrective measures such as shutting down the plating process - col. 13, lines 4-9).
Allowable Subject Matter
Claims 4-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 9 have been considered, but are moot because Applicant's amendment necessitated the new ground(s) of rejection.  Applicant has amended the recitation “sensor” in the Amendment, dated June 10, 2022 to now recite “gravity sensor” in an attempt overcome the anticipatory rejection of Olgado et al.   The examiner has addressed this amended limitation in the 103 obvious rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651